DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 6, the statement “to such extent” is vague and indefinite.  It is not clear what would be considered the “extent” in order to control the generator.

In claim 6, the statement “frequency (that is a secondary frequency drop)” is unclear.  Is the frequency a secondary frequency or could be a secondary frequency drop?  It is not clear how the frequency would be the same as a secondary frequency drop.

In claim 3, the statement “overrun thereof causing the generator rotor” is unclear.
In claim 5, the statement “disabling the step of converting based on an occurrence” is unclear.  It is not clear what is being disabled, the converting or the occurrence and how such step is being disabled.
In claim 15, the statement “a section for determining a reference signal” is indefinite.  It is not clear if the “section” is part of the interface or is just a sensor or a controller that produces a reference signal.
Due to a high number of unclear and vague statements, a full revision of the claims is required.
Claims 2 – 5, 7 – 14, are rejected due to their dependency on claims 1, 6.
In order to advance prosecution in the merits, the Prior Art will be applied 
as best understood by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US 2016/0040653) in view of Tarnowski (US 2015/0084338).
Kang et al discloses, regarding,
Claim 1, A method of controlling, by inertia emulation, electric power generators provided with rotational inertia and connected to an electricity grid by method comprising: measuring , to which an a generator power signal is connected-te; providing a threshold value for said grid frequency or said frequency over-time variation frequency over-time variation of the grid frequency with and converting a part of a kinetic energy of a variation of the grid frequency, whereby a a maximum actual power corresponding to 
    PNG
    media_image1.png
    12
    173
    media_image1.png
    Greyscale
 said additional supporting power is calculated as a function of the grid frequency and/or the frequency over-time variation supporting power is supplied until grid frequency falls within a range of preset tolerances, grid frequency variation is removed, or until injected power has fallen below a preset limit valuea coefficient of inertia is calculated by emulating an inertial behavior of generators consisting of synchronous machines, and Page 4 of 13S/N 17/265,782Preliminary Amendment the coefficient of inertia of the generator is calculated as a function of 

Tarnowksi is being cited for showing explicitly controlling a kinetic energy of a generator rotor by decreasing the rotation velocity in order to provide a support power to a grid (paragraphs 0043 – 0044).

Kang et al further discloses, regarding,
Claim 2, a total power supplied by the generator during the step of converting a part of a kinetic energy is provided as a control, and of the additional supporting power calculated based on the following equation: 
    PNG
    media_image2.png
    29
    171
    media_image2.png
    Greyscale
 wherein:  
    PNG
    media_image3.png
    39
    211
    media_image3.png
    Greyscale
 and fe is system frequency min is a minimum value of ro is a value of the rotation velocity in p.u. of the generator rotor a beginning of the of converting; or is the value of the rotation velocity of the rotor in p.u.; Hsynt is a coefficient of synthetic inertia in seconds, and Hmax is a maximum value of the coefficient of inertia calculated for the rotation velocity of the maximum actual power corresponding to the wind conditions at the beginning of the converting ste

Kang et al and Tarnowski disclose the claimed invention except for obtaining the optimum range/value obtained by the formulas. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to come with those optimum ranges via the formulas the applicant discloses, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in order to increase the efficiency involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Moreover, it has been held that discovering the optimum value of result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).

Kang et al further discloses, regarding,
Claim 3, a minimum value of the rotation velocity is selected to be higher by a preset amount with respect to the rotation velocity corresponding to a cut-off of thegenerator rotor, in order to prevent a minimum threshold of rotation velocity from being exceeded, an overrun thereof Page 5 of 13S/N 17/265,782Preliminary Amendment causing generator rotor[[,]] to be stopped (see Figs 6A, 6B).  

converting is defined, the activation threshold providing a maximum value of a time derivative of the grid frequency in accordance with the following condition: 
    PNG
    media_image4.png
    26
    172
    media_image4.png
    Greyscale
 wherein  
    PNG
    media_image5.png
    21
    269
    media_image5.png
    Greyscale
 ROCOFact is a threshold value.  

Kang et al and Tarnowski disclose the claimed invention except for obtaining the optimum range/value obtained by the formulas. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to come with those optimum ranges via the formulas the applicant discloses, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in order to increase the efficiency involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Moreover, it has been held that discovering the optimum value of result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).

Kang et al further discloses, regarding,

Claim 5, further comprising a step of disabling the converting based on an occurrence of returns below a preset deactivation threshold value (ROCOFdeact);_Or a total power of converting drops below a maximum actual power corresponding to the wind conditions at a time of activation of the of converting (paragraphs 0028, 0035). 
 
Claim 6, A method of an electric power generator provided with rotational inertia and connected to an electricity grid by method comprising: measuring grid frequency with respect to a rated frequency value of the electricity grid, to which an a kinetic energy of electric power generator is greater than a maximum actual power corresponding to grid frequency and/or the over-time variation of the grid frequency and of a predetermined variable coefficient of inertia of the electric power generator, supporting power being supplied until falling within a range of preset tolerances of said grid frequency, of the grid frequency has been reduced within preset limits or said over-time variation is removed, and/or an injected power has fallen below a preset limit valueand the coefficient of inertia is calculated by emulating an inertial behavior of generators consisting of synchronous machines, and wherein at an end of the of converting, a restoring step is provided to restore a delivery condition of an optimum maximum power corresponding to the wind conditions in which the electric power generator, is accelerated to a rotation velocity corresponding to anfurther comprising the steps of estimating and defining a time path for recovering a temporary reduction in the grid frequency-( that is a secondary electric grid to increase the kinetic energy of the rotor eo electric power generator corresponding to an increase in speed needed to restore a condition of delivering the optimum maximum value corresponding to the wind conditions (see Figs 1, 2, 3; paragraphs 0012 – 0014, 0028, 0032, 0035, 0041, 0060).

Tarnowksi is being cited for showing explicitly controlling a kinetic energy of a generator rotor by decreasing the rotation velocity in order to provide a support power to a grid (paragraphs 0043 – 0044).
  
Kang et al further discloses, regarding,

Claim 8, wherein the intermediate value is defined as a function of the 
    PNG
    media_image6.png
    18
    257
    media_image6.png
    Greyscale
 Wherein: PSR is power contribution from the electric grid for MpPT(Wr) is a maximum optimum power corresponding to a given rotation velocity cor of the rotor determined by a maximum power point tracking method; P is the electric power produced by the generator; HWTG is a coefficient of inertia of a wind generator rotor comprising an inertia of the synchronous generator; KsR is an adjusting parameter of an intermediate positioning measurement of a reference power of a converter between-a the maximum value corresponding to the wind power and a-the minimum value corresponding to the characteristic curve describing the maximum power locus depending on the wind speed.  

Kang et al and Tarnowski disclose the claimed invention except for obtaining the optimum range/value obtained by the formulas. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to come with those optimum ranges via the formulas the applicant discloses, since it has been re Aller, 105 USPQ 233.  Moreover, it has been held that discovering the optimum value of result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).

Claim 9, wherein sR is defined by the following equation: 
    PNG
    media_image7.png
    40
    218
    media_image7.png
    Greyscale
 wherein: Page 8 of13S/N 17/265,782Preliminary Amendment fe is the grid frequency expressed in p.u.; fmax is a maximum frequency parameter in p.u. defined based on and fmi is a minimum frequency parameter in p.u. defined based on the application to a-the specific electricity grid.  

Kang et al and Tarnowski disclose the claimed invention except for obtaining the optimum range/value obtained by the formulas. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to come with those optimum ranges via the formulas the applicant discloses, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in order to increase the efficiency involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Moreover, it has been held that discovering the optimum value of result effective variable involves In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
Kang et al further discloses, regarding,

Claim 10, wherein the coefficient of inertia of the generator is calculated as a function of rotation velocity of the generator rotor (see abstract).  

Claim 11, A system a method according tclaim 1, comprising: 
    PNG
    media_image8.png
    12
    474
    media_image8.png
    Greyscale
 provided with rotational inertia and connected to an electricity grid by and comprising a conversion unit that decouples electricity grid from electricity grid, the control unit controlling the converter by generating a reference signal of an output power supplied to the electricity grid which corresponds to a maximum optimum output power of the generator for a corresponding wind condition, a speed of a generator rotora measured grid frequency and/or Page 9 of 13S/N 17/265,782Preliminary Amendment a measured frequency variation and a kinetic energy drawn from the generator's rotor_ an inertia of a synchronous machine, wherein the control unit calculates an emulated inertia value of a the synchronous machine as a function of an actual rotation velocity of the generator rotor eo a wind condition, an actual rotation velocity of the generator 

Tarnowksi is being cited for showing explicitly controlling a kinetic energy of a generator rotor by decreasing the rotation velocity in order to provide a support power to a grid (paragraphs 0043 – 0044).
  
Kang et al further discloses, regarding,

Claim 12, an electrical grid from electrical grid which corresponds to a maximum optimum output power of the generator for a corresponding wind condition, a speed of a generator rotorthe output power for a measured grid frequency and/or a measured frequency variation and a kinetic energy drawn from the generator's rotor an inertia of a synchronous machine, wherein the control unit electrical grid by an amount corresponding to an acceleration of the an optimum working point, the reference signal depending on a value of the grid frequency between a preset maximum and minimum values and on 


  
Kang et al further discloses, regarding,

Claim 15, An additional an electricity grid by with variable inertia and/or for managing a transient of rotor velocity recovery, the control unit comprising: an interface for measurement signals of rotor rotation velocity; Page 11 of 13S/N 17/265,782Preliminary Amendment an interface for measurement signals of the grid frequency and/or an over- time variation of said grid frequency; and a section for determining a reference signal of an inertia of a synchronous machine, said reference signal as a function of said grid frequency and/or said grid over-time variation and of a reference value of said additional power, electricity grid by an amount corresponding to an acceleration of the an optimum working point (see Figs 1, 2, 3; paragraphs 0012 – 0014, 0028, 0032, 0035, 0041, 0060).

Tarnowksi is being cited for showing explicitly controlling a kinetic energy of a generator rotor by decreasing the rotation velocity in order to provide a support power to a grid (paragraphs 0043 – 0044).
  

However, Kang et al does not disclose the limitations below.  On the other hand, Tarnowski discloses, regarding,

 further comprising the steps of setting an acceleration of the rotoran end of the converting, or of maximum power value for a corresponding wind condition to an extent that the generator power, for each rotation velocity at an intermediate value, is between a maximum value corresponding to 

Claim 13, the control unit comprises a detector of grid frequency and/or a grid frequency over-time variation, and a measuring device to measure a speed of a generator rotor; and wherein the control unit calculates an emulated inertia value of the synchronous machine as a function of an actual rotation velocity of the generator rotor and controls a generation of more output power from the generator than the maximum optimum power for a wind condition, a greater power depending on an actual rotation velocity of the generator rotor (paragraphs 0043, 0044).  

Claim 14, said control unit comprises a first generating section to generate a first reference signal for generating an-the output power of the generator corresponding to the maximum optimum power for the wind condition and an additional generating section to generate a second reference signal for generating an additional power supporting the grid frequency, the reference signal being determined as a function of an actual rotation velocity of the generator rotor



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Julio C. Gonzalez/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

September 16, 2021